Judgment unanimously affirmed. Memorandum: The evidence supports the court’s finding of guilty of criminal possession of a weapon in the third degree with respect to the .32 caliber revolver. The court’s finding of not guilty with respect to possession of the .22 caliber revolver does not render the verdict inconsistent. *223Acquittal of the latter crime does not negate an essential element of the former (see, People v Tucker, 55 NY2d 1). We need not here decide whether we should apply a different rule of inconsistency to a nonjury verdict (see, People v Tucker, supra, pp 6-7, n 3). In no sense is the verdict inconsistent. Based upon the evidence, the Trial Judge logically could have determined that the defendant had constructive possession of one revolver but not of the other. (Appeal from judgment of Supreme Court, Monroe County, Houston, J.—criminal possession of weapon, third degree.) Present—Dillon, P. J., Callahan, Denman, Boomer and Pine, JJ.